Citation Nr: 1541443	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-35 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which granted service connection for PTSD with an assigned 10 percent rating, effective July 20, 2010 (date of claim).

In a November 2013 rating decision, the RO granted a 30 percent rating, effective July 20, 2010.  As this does not represent a full grant of benefits and because the Veteran is presumed to be seeking maximum available benefit for a given disability, the claim for an increased rating, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, there is evidence suggesting that the Veteran's PTSD has prevented him from maintaining employment.  See August 2011 VA Form 21-4138.  As the record now raises a question of whether the Veteran is unemployable due his service-connected disability, a claim for a TDIU is properly before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran's last examination regarding his PTSD was in January 2011, over 4 years ago.  While the simple passage of time would not require the scheduling of a new examination, in this case, there is ample evidence of record indicating that the Veteran's PTSD may have increased in severity since that last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In that regard, the Veteran was afforded an initial PTSD examination in January 2011 where the examiner noted that the Veteran was oriented to person, place and time.  His memory and concentration were intact and his behavior was appropriate for the setting.  The Veteran reported that his mood was "so-so."  His affect was broad and appropriate.  The Veteran denied hallucinations, delusions or suicidal or homicidal ideations.  The Veteran reported that he thought of his Vietnam experiences daily and was cautious about standing near crowds of people.  He reported trouble sleeping several times a week and weird dreams, once a week.  The examiner noted the Veteran's mild to moderate irritability, hypervigilence and exaggerated startle response.  The Veteran reported that he has several friends, with whom he regularly keeps in contact and participation in church and other social groups.  The examiner assigned a GAF score of 61 and opined that the Veteran's symptoms were mild and would not preclude activities of daily living or employment.   

Subsequent VA treatment notes indicate GAF scores ranging from 50 to 60 - indicating a potential worsening of symptoms.  In an October 2011 mental health note, the Veteran reported that he had been getting upset easier lately.  His GAF score was 50.  It remained at 50 through April 2012.

In August 2012, the Veteran reported problems interacting with his son who recently moved back home.  He also reported that he enjoyed his rabbits and miniature goats and stated that they helped settle him down during periods of anger.  His GAF score was 55.

At a January 2013 mental treatment visit, the Veteran reported increases in irritability.  His GAF score was 51.  The Veteran's wife was present at his February 2013 visit and reported that the Veteran had a low frustration tolerance, but had been a little better about dealing with his PTSD symptoms.  His GAF score remained at 51. 

In a May 2013 treatment note, the Veteran reported decreased irritability and improvement with his interactions with his wife.  He reported improvement with therapy.  His GAF score was 60.   

At a July 2013 mental health treatment visit, the Veteran reported his mood as "run down and tired."  The Veteran's wife reported that the Veteran was irritable, slept most of the day and ate very little.  The specialist noted that the Veteran's mood appeared depressed and his speech was slow and thoughtful.  His affect was congruent.  The Veteran reported passive suicidal ideation.  In that regard, he stated, "If I didn't wake up tomorrow I wouldn't care and [my wife] would be better off," but added that "I would never harm myself, I could never do that."

Accordingly, the Board finds that a remand is appropriate, so that an accurate determination can be made as to the Veteran's current level of symptomatology due to his PTSD.

Second, the Board has found that a claim for TDIU is part of this appeal.  The Veteran has not received notice regarding that claim.  In addition, he should be asked to complete a TDIU claim form so that he can provide information concerning his employment, education, training, and other relevant factors.

Third, there is evidence that the Veteran receives regular treatment for his PTSD through the VA.  The most recent VA treatment records are dated November 2013.  On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Fourth, the record reflects that the Veteran was awarded Social Security Administration disability benefits.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).   Those records should be requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran dating from November 2013 and associate with the electronic claims file.

2.  Request, directly from the SSA, complete copies of any determination (and any subsequent readjudication) on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for an increased rating on the basis of TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

4.  Then, schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  The examiner should also indicate the impairment that results from the Veteran's service-connected PTSD in terms of occupational functioning and daily activities.

5.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




